                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL PJ IMINSKI,                             *
#317265                                         *
                                                *
               Petitioner,                      *
v.                                              *             No. 4:19CV00278-SWW-JJV
                                                *
DOE                                             *
                                                *
               Respondent.                      *

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe.       No objections have been filed.   After careful

consideration, the Court concludes the Proposed Findings and Recommended Disposition should

be, and hereby are, approved and adopted in their entirety as this Court's findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED and the

               requested relief is denied

       2.      Any pending motions are denied.

       Dated this 27th day of June 2019.


                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE




                                                  1
